UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4268



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KATIE WHITEHEAD MOORE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (CR-03-68)


Submitted:   November 17, 2005         Decided:     November 22, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Katie Whitehead Moore appeals the sentence imposed upon

her conviction for aiding and assisting in the preparation of false

income tax returns in violation of 26 U.S.C. § 7206(2) (2000).

Moore asserts that the sentence was unreasonable under this court’s

decision in United States v. Hughes, 401 F.3d 540, 547 (4th Cir.

2005) because the court relied “exclusively” on the sentencing

range as determined by the U.S. Sentencing Guidelines Manual

(2004).

          The district court considered both the advisory guideline

range and the factors set out in 18 U.S.C. § 3553(a) (2000) in

determining Moore’s sentence. We conclude that Moore’s sentence is

reasonable. We therefore affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -